Citation Nr: 0908904	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include lumbar myositis.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2005, the Board remanded this case to the RO for 
additional development; thereafter, in January 2007 the Board 
denied the Veteran's claim.  He appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Memorandum Decision, the Court set aside 
the Board's decision and remanded the matter for 
readjudication.

To comply with the Court's Memorandum Decision, the Board is 
remanding the Veteran's claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the appellant 
if further action is required.


REMAND

Based on the Court's August 2008 Memorandum Decision, the 
Board finds that further development is needed before a 
decision can be issued on the merits of the Veteran's claim 
for service connection for a lumbar spine disorder.  Such 
development will ensure that the Veteran's due process rights 
are met.

As noted in the August 2008 Memorandum Decision of the Court, 
the Veteran's private physician opined that the Veteran 
suffered from lumbar myositis related to his service and a 
2005 VA medical examiner opined that the Veteran suffered 
from lumbar degenerative joint disease (DJD) and discogenic 
disease but makes no specific mention of myositis.  The Court 
further noted that DJD, also known as osteoarthritis, is a 
disease of the joints; discogenic disease is a derangement of 
an intervertebral disk; while myositis is an inflammation of 
the muscles.  See Dorland's Illustrated Medical Dictionary 
1286, 510, 1172 (2000 ed.).  The Court concluded that, under 
the circumstances, it is not clear if the VA medical examiner 
is opining (1) that the Veteran only suffers from DJD and 
discogenic disease and not myositis, and that the diagnosed 
disabilities are not service connected, or (2) that whatever 
back problem he suffers from is not service connected.  
Accordingly, the Court found that the Board failed to note 
the difference between the diagnoses provided by the private 
physician and the VA medical examiner and failed to explain 
why clarification of the VA medical examination report was 
not warranted.  

Accordingly, the Board finds that, in order to best fulfill 
the duty to assist, an opinion with respect to etiology of 
his claimed lumbar myositis, if diagnosed, should be 
obtained.  

The record indicates that outstanding VA and/or private 
treatment records may exist and an attempt should be made to 
obtain any such records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private treatment 
identified by the Veteran which have not 
already been obtained with respect to 
treatment for back complaints.  If he has 
or can obtain these records himself, then 
he is encouraged to do so.  However, VA 
will assist him in obtaining this 
additional evidence if he provides the 
necessary information (e.g., when and 
where treated, etc.).

2.  If possible, ask the VA physician who 
examined the Veteran in September 2005 to 
submit an addendum to this examination 
report indicating whether the Veteran's 
lumbar myositis is related to service.  
The claims file, to include but not 
limited to the Memorandum Decision of the 
Court, this remand and the April 2006 
private Doctor's opinion, must be made 
available to the examiner for review in 
connection with the examination, and the 
report should indicate whether such review 
has been accomplished.  

Specifically, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that lumbar myositis, if diagnosed, 
had its onset in service or is otherwise 
related to military service.  The examiner 
should provide a rationale for the 
opinion, to include for all discrepancies 
between all back diagnoses currently of 
record.

If the physician who provided the previous 
examination is unavailable, another 
physician should review the claims folder 
and provide the necessary opinion.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim, 
to include whether lumbar myositis, if 
diagnosed, is related to service.  If any 
determination remains unfavorable to the 
appellant, he and his representative, if 
any, should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




